DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objections are hereby withdrawn in view of the amended title and clarification regarding reference number 2.

	The previously issued drawing objections are hereby withdrawn in view of the reference number clarifications.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1, 6, and 7 in the reply filed on March 14, 2022 have been carefully considered, but are not persuasive and the previous rejection to Chang et al. (U.S. Patent Publication No. 2021/0126059 A1), hereafter “Chang”, is maintained.  The rejections under Chang are maintained because Chang is an intervening prior art reference and Applicant has not perfected foreign priority by providing an English translation of the foreign priority application.  See MPEP 201.15.

Claim Objections
 	As to claims 2 and 8, the Examiner suggests the following amendments; “wherein an interval between an adjacent two of the plurality of crisscrossed signal lines in the under-screen camera display region is smaller than an interval between the adjacent two of the plurality of crisscrossed signal lines”.

	As to claims 3 and 9, the Examiner suggests the following amendments; “correspondingly covers at least the adjacent two of the plurality of crisscrossed signal lines.”

Overcome Rejection by Translation
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR § 1.55. See MPEP §§ 215 and 216.




Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang. 
	
 	As to claim 1, Chang teaches:
An organic light emitting diode (OLED) display panel 100 comprising: an under-screen camera display region 130 and a normal display region 120 surrounding the under-screen camera display region.
  
Wherein a pixel density of the under-screen camera display region is less than a pixel density of the normal display region.  In FIG. 1, Chang teaches a pixels per inch (“pixel density”) value that is lower in region 130 than in surrounding region 120 so as to accommodate the placement of a camera.  See Chang, ¶¶ [0003], [0020]-[0022].
	
 	As to claim 6, Chang teaches:
An organic light emitting diode (OLED) display panel 100 and a camera, wherein the OLED display panel includes an under-screen camera display region 130 and a normal display region 120 surrounding the under-screen camera display region.
  
A pixel density of the under-screen camera display region is less than a pixel density of the normal display region.  In FIG. 1, Chang teaches a pixels per inch (“pixel density”) value that is lower in region 130 than in surrounding region 120 so as to accommodate the placement of a camera.  Id.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 6, and further in view of Lee et al. (U.S. Patent Publication No. 2018/0299603 A1), hereafter “Lee”.

 	As to claim 7, Chang does not teach, inter alia, a polarizer.  
 	On the other hand, Lee teaches a polarizing film POL on an OLED display panel, wherein the polarizer is provided with an opening POL3 in a region corresponding to the under-screen camera display region.  See Lee, ¶¶ [0080], [0156].
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a polarizing film would yield the predictable benefit of enhancing light efficiency and improving reliability.  Id. at ¶ [0003].
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the polarizing film with an OLED display panel as taught by Lee into the OLED display panel as taught by Chang.

Claims Allowable If Rewritten in Independent Form
 	Claims 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner was unable to find the limitations of the plurality of crisscrossed signal lines.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBERR L CHI/      Primary Examiner, Art Unit 2829